DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 35, 38-41, 44-46, 49-53, 56-57 are pending.
Claims 35, 38-41, 44-46, 49-53, 56-57 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35, 38-41, 44-46 and 49-53 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the miRNA156 and/or miRNA399d containing extract" in line 3.  Claim 35, however, does not recite any miRNA156 and/or miRNA399d containing extract prior to the recitation in line 3. There is insufficient antecedent basis for this limitation in the claim.  The claim is interpreted to recite “a” 
Response to Remarks
	Applicant urges that the phrase “feeding a plant or seed a composition comprising a miRNA156 and/or miRNA399d” addresses the lack of antecedent basis.  (Remarks p. 5).
	This is not found persuasive.  The phrase noted by Applicant fails to recite a miRNA156 and/or miRNA399d containing extract (the word “extract” being key to this rejection).  As such, the rejection is maintained.  
Claim Rejections - 35 USC § 102
Claims 35, 38, 50-52, 56 and 57 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bano, et al. (Functional plant biology 29.11 (2002): 1299-1307) taken with evidence of Marín-González et al. (Plant science 196 (2012): 18-30) and Zabala et al. (BMC plant biology 12.1 (2012): 1-26).
Applicant broadly claims a method, comprising: feeding a plant or seed a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or miRNA399d composition is obtained from an exudate of a non-transgenic plant or algae or wherein the miRNA156 and/or miRNA399d is collected from an exudate of a non-transgenic plant or algae, to improve the nutrient uptake, abiotic stress tolerance or growth in the plant or seed by interfering with gene expression through environmental RNA interference (Claim 35), the method of claim 35, wherein the plant is a dicotyledonous or a monocotyledonous plant (Claim 38), the method of claim 35, 
Applicant further claims a method for improving nutrient uptake, abiotic stress tolerance and growth in plants, comprising: (a) obtaining a mixture of non-synthetic small RNA molecules, wherein said small RNA molecules 1) are extracted from a donor non-transgenic plant that naturally produces the small RNA molecules, and 2) comprise miRNA156 and/or miRNA399d; and (b) feeding the mixture of step (a) to at least one growing plant or seed, thereby transferring the small RNA molecules from the donor plant to the growing plant to improve the nutrient uptake, abiotic stress tolerance and growth in the growing plant by interfering with gene expression through environmental RNA interference (Claim 56).
Applicant further claims a method, comprising: feeding a plant or seed with a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or miRNA399d is extracted from or collected from an exudate of a non-transgenic plant or algae (Claim 57).
The recitation of the purpose of the invention of Claim 35 to improve the nutrient uptake, abiotic stress tolerance or growth in the plant or seed by interfering with gene expression through environmental RNA interference and the purpose of the invention of 
Bano, et al. discloses a method of applying a liquid solution comprising various concentrations of phloem exudates of non-transgenic dicot soybean plants and reverse osmosis water to the roots of soybean seedlings to analyze the effects on root nodulation.  (p. 1300, right col. ¶ 2 – p. 1301 left col. ¶ 2).  The application of phloem exudates reasonably reads on feeding a composition or mixture comprising said exudates to the plants. The reverse osmosis water reasonably reads on substances able to facilitate transport of the composition inside the plant.  
Marín-González et al. provides evidence that mir156 is present in the phloem of a variety of plants (Brassica napus, Cucumissativus, Cucurbitamaxima, Lupinus albus, Malus domestica) representing a wide sampling of dicots.  (Table 1).  Marín-González et al. provides evidence that phloem exudates are enriched in specific miRNAs, e.g. miR156,miR168, miR169, miR390, miR395 and miR399, when compared with other tissues, such as inflorescence stems, leaves, roots, pods or vascular bundles.  (p. 23 left col. ¶6 – right col. ¶1).  Zabala et al. provides evidence that mir156 micro-rnas are present in soybean vegetative tissues.  (p. 8, left col. ¶ 2 – right col. ¶ 1, Figure 3).  In view of this evidence, it is reasonable to conclude that the phloem exudates of Bano, et al. comprised micro-rnas including mir156.  As such, Bano et al. anticipates the instant claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 38, 39, 50-52, 56 and 57 remain rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20120272408 A1) in view of Sammons et al. (US 20110296556 Al) and Marín-González et al. (Plant science 196 (2012): 18-30).
Applicant broadly claims a method, comprising: feeding a plant or seed a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or miRNA399d composition is obtained from an exudate of a non-transgenic plant or algae or wherein the miRNA156 and/or miRNA399d is collected from an exudate of a non-transgenic plant or algae, to improve the nutrient uptake, abiotic stress tolerance or growth in the plant or seed by interfering with gene expression through environmental RNA interference (Claim 35), the method of claim 35, wherein the plant is a dicotyledonous or a monocotyledonous plant (Claim 38), the method of claim 35, wherein the plant is selected from the group consisting of Sugar beet (Beta vulgaris), Sugar cane (Saccharum officinarum), Corn (Zea mays) and Alfalfa (Medicago sativa) (Claim 39), the method of claim 35, wherein the composition further comprises 
Applicant further claims a method for improving nutrient uptake, abiotic stress tolerance and growth in plants, comprising: (a) obtaining a mixture of non-synthetic small RNA molecules, wherein said small RNA molecules 1) are extracted from a donor non-transgenic plant that naturally produces the small RNA molecules, and 2) comprise miRNA156 and/or miRNA399d; and (b) feeding the mixture of step (a) to at least one growing plant or seed, thereby transferring the small RNA molecules from the donor plant to the growing plant to improve the nutrient uptake, abiotic stress tolerance and growth in the growing plant by interfering with gene expression through environmental RNA interference (Claim 56).
Applicant further claims a method, comprising: feeding a plant or seed with a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or miRNA399d is extracted from or collected from an exudate of a non-transgenic plant or algae (Claim 57).
Maor teaches a method of improving abiotic stress tolerance in a plant by expressing within a plant an exogenous miRNA, including a miRNA156 or miRNA399d.  (¶ 0011, 0013, 0053, 0103, Claims 1, 2, 8, 21), wherein the plant is a monocot or a dicot 
However, Maor does not teach extracting the miRNA from a non-transgenic plant and feeding the miRNA to a maize plant by a method such as leaf spraying.
Sammons et al. teaches methods of direct topical application of various RNA preparations, with ssRNAs or dsRNAs of various lengths, to plant surfaces causes suppression of the levels of mRNA of various target genes across several plant species (See Examples 1-7 para 0082-0099, Examples 10-11 para 0107-0120, Examples 13-23 para 0125-0164, Examples 25-33 para 0170-0223, Claims 1-106). Sammons et al. teaches that the RNA can be obtained by different means well known in the art, providing examples such as artificially synthesizing the RNA or obtaining an extract from bacteria engineered to produce the RNA.  (¶ 0058).  Sammons et al. teaches that the RNA can be a non-coding RNA such as microRNAs or trans-acting siRNAs.  (¶ 0069).  Sammons et al. teaches that the preparation that is applied to the plants can comprise an organosilicone surfactant such as Silwet L-77.  (Claims 53, 60, 67, 74, 81).  Sammons et al. teaches that the mechanism by which the methods operates is the RNA-mediated silencing mechanism known in plants, employing the DICER 
Marín-González et al. teaches that phloem exudates from Brassica napus, Cucumissativus, Cucurbitamaxima, Lupinus albus, Malus domestica all comprise miR156 and B. napus, C. maxima, L.albus comprise miR399.  (Table 1).  Marín-González et al. teaches that phloem exudates are enriched in specific miRNAs, e.g. miR156,miR168, miR169, miR390, miR395 and miR399, when compared with other tissues, such as inflorescence stems, leaves, roots, pods or vascular bundles.  (p. 23 left col. ¶6 – right col. ¶1).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the method of Maor in view of the teachings of Sammons et al. and Marín-González et al. to extract the miRNA from a plant phloem exudate, and subsequently spray it onto plant leaves of a plant such as maize. One having ordinary skill in the art would have been motivated to do this because Sammons et al. teaches a method of topical application of a simple preparation of an RNA extract to plants to activate the RNAi pathway to control gene expression.  Sammons et al. teaches that topical application of RNA to plants was sufficient to introduce the RNA molecules into plant tissues where they modulated levels of RNA through RNAi interference and produced phenotypic effects.  Although Sammons et al. does not teach that the miRNA is extracted from a plant exudate, Maor teaches plants that naturally express the claimed miRNAs and extraction of RNA from the plants including micro-RNAs, and Marín-González et al. teaches that phloem exudates are enriched in specific miRNAs 
Response to Remarks
Applicant urges that the rejection under 35 USC 103 should be withdrawn because, first Examiner has not shown why, in view of the teachings of Maor, Sammons et al. and Marín-González et al., the claimed microRNAs would have worked predictably in the invention.  Applicant states that the stability of RNAs depends on a variety of factors such as sequence.  Applicant argues that the prior art is silent about the stability of the claimed RNAs so Examiner cannot support the instant rejection.  Applicant argues the one of ordinary skill would have looked at the sequence of Sammons et al. and assumed the sequences of the claimed miRNAs would have been interchangeable.  (Remarks p. 6-7, 9-10).  
This is not found persuasive.  Sammons et al. explicitly teaches that microRNAs or trans-acting siRNAs can be used in the invention.  Other than a bald statement that RNAs exhibit differing stability, Applicant has provided no evidence from the prior art showing that miRNAs would have had reduced stability such that the invention of Sammons et al. would have been inoperable.  Applicant has not provided any rationale 
Applicant argues that the proper standard of obviousness for the instant rejection is the “obvious to try” standard.  Applicant argues that because Maor teaches that the microRNA of the invention Is elected from miR-156, miR-169, miR-164, miR-159, miR-167, miR-529, miR-168, ppt-miR395, sof-miR408a, ath-miR408, miR-1039, miR-1091, miR-1118, miR-1134 and miR-1129, that this constitutes a finite number of identified, predictable potential solutions to the recognized need or problem.  (Remarks p. 7).  Applicant further argues that because Examiner argues that all RNAs have equal stability, the list of solutions is not limited to the miRNAs taught by Maor and is in fact very large and continues to grow.  (Remarks p. 7).  
This is not found persuasive.  Applicant mischaracterizes the rationale for combining the teachings of the prior art as set forth in the rejection.  As set forth previously herein, one of ordinary skill in the art would have been motivated to improve stress tolerance in plants with the microRNAs as claimed by Maor, using the simple method of topical application of said microRNAs as taught by Sammons et al.  The art does not invite one to pick any RNA.  The obviousness rejection is based upon the rationale of combining prior art elements according to known methods to yield predictable results. (MPEP 2143).  Examiner does not take the position that all RNAs are equally stable, but without evidence in the art that miRNAs would be less stable than the RNAs of Sammons et al., in view of the teachings of Sammons et al. that miRNAs can be used, there does not appear to be evidence that would have caused one of ordinary skill in the art to dispute the teachings of Sammons et. al.  Further, even 
Applicant also argues that Examiner assumes that all RNAs would be equally effective when fed to a plant and relies upon improper hindsight based upon Applicant’s disclosure to support the instant rejection.  (Remarks p. 7, 9-10).
This is not found persuasive.  Again, Examiner takes no such position.  Further, the instant claims require no thresholds of activity.  In view of the teachings of the cited prior art, one of ordinary skill in the art would have had a reasonable expectation that feeding the claimed miRNAs to plants via the method of Sammons et al. would have produced at least some level of improved stress tolerance as taught by Maor.  
Applicant again argues that the declaration of Dr. Perata provides evidence of unexpected and unobvious results and that the Declaration is supported by evidence as provided by Dr. Perata.  (Remarks p. 8).
This is not found to be persuasive. When invoking unexpected or unobvious results to overcome a rejection under 35 USC 103, pursuant to MPEP 716.02(b), the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).  Finally, MPEP 716.02(d) provides that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). In the instant case, Applicant first claims unexpected results relative to the discovery that plant root exudates comprise miRNAs that allow plants to affect gene expression in neighboring plants through miRNA-regulated RNA interference.  However, the scope of the claims is significantly broader than the scope of the evidence.  The claims encompass not only the collection of root exudates and their application to recipient plants, but also the extraction of miRNAs from plants and application of those miRNAs to other plants.  The teachings of the prior art show that plants natively express the recited miRNAs and can be engineered to overexpress the miRNAs and that application of small RNAs such as miRNAs to plants will induce RNA interference and gene regulation in the target plants.  As such, application of the recited miRNAs, extracted from plants or some other source, to a recipient plant to produce gene regulation effects through RNA interference is not 
Further, the results taught by Sammons et al. clearly demonstrate that RNAs maintained sufficient stability to induce RNAi effects in target plants when the extracts were applied to plants in the field.  Before the teachings of Sammons et al., the stability of RNAs in extracts in solutions and on plants surfaces in the field likely would have been unexpected, but after the publication of these items of prior art, the stability of bioactive RNAs in crude and purified extracts and on plant surfaces where they are exposed to the natural environment with attendant temperature and pH fluctuations and endogenous RNAses, would not have been deemed unexpected at the time of filing of the instant Application.      
Applicant directs Examiner to the recent publication Nature Plants: Brosnan, C.A., Mitter, N. miRNA communication on another level. Nat. Plants 7, 1328-1329 (2021) (“Brosnan”), quoting the following: “whether one can topically apply any miRNA and see an effect, as reported here for miR156 and miR399, remains an open question, not only from a targeting but also a movement point of view.  Currently there is no direct evidence for a genetic code or rule dictating the ability of an miRNA to act non-cell autonomously.”  Applicant argues that this statement independently supports the statements of Dr. Perata in support of his claim of unexpected and unobvious results.  (Remarks p. 8-9).  
This is not found persuasive.  First, because of the recent date of publication, the article cannot be viewed as prior art that teaches away from the combination of art 
It is noted that, as has been discussed previously, that if the source of the miRNA compositions was limited to those collected from root exudates, the claims would be deemed free of the prior art.  
Claims 40-41, 44-46 and 49 remain rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20120272408 A1) in view of Sammons et al. (US 20110296556 Al) and Marín-González et al. (Plant science 196 (2012): 18-30) as applied to claims 35, 38, 39, 50-52, 56 and 57 above, and further in view of Conn et al. Plant methods 9.1 (2013): 4 and Conn et al. Plant methods 9.1 (2013): 4, Supplement.
Applicant broadly claims a method, comprising: feeding a plant or seed a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or miRNA399d composition is obtained from an exudate of a non-transgenic plant or algae or wherein the miRNA156 and/or miRNA399d is collected from an exudate of, to improve the nutrient uptake, abiotic stress tolerance or growth in the plant or seed by interfering with gene expression through environmental RNA interference, (Claim 35) the method of claim 35, wherein the composition further comprises micronutrients (Claim 40), the method of claim 40, wherein the micronutrients are present in a 3, Ca(N03)2, MgSO4 and KH2PO4 (Claim 49).
The instant Specification, on page 12, provides “In a further preferred embodiment of the invention, the biostimulant composition can be administered as powder, preferably water-soluble powder, granules, gel, tablets, emulsion, emulsifiable concentrate, or as a liquid solution (a medium) or a liquid suspension. More preferably, the composition can be diluted or undiluted before being administered.”  As such, Claims 41-43 and 46-48 that recite that the micro- and macronutrients are “present” at various concentrations are interpreted to include stock solutions and various dilutions of the stock solutions.
The teachings of Maor, Sammons et al. and Marín-González et al. as they are applied to Claims 35, 38, and 39, 56 and 57 are set forth previously herein.
Maor, Sammons et al. and Marín-González et al. do not teach that the method further comprises adding micronutrients, wherein the micronutrients are present at some point in a concentration of 0.1 to 20% w/w, 1 to 10% w/w, 2 to 6% w/w, wherein the micronutrients are selected from a list including Zinc Sulfate (ZnSO4), wherein the method of Claim 35 further comprises adding macronutrients wherein the micronutrients are present at some point in a concentration of 0.5 to 50% w/w, 10 to 30% w/w, 12 to 3).
Conn et al. teaches a method of growing Arabidopsis plants in hydroponic systems using a variety of different nutritional media, and methods of optimizing the amounts of nutrients in the systems to promote growth.  (p. 6. right col. ¶ 2 – p. 8 left col. ¶ 1). Conn et al. teaches that the hydroponic growth system has a variety of advantages for experimental protocols including low cost and low contamination rates.  (Table 1).  The Conn et al. Supplement teaches specific formulation of nutrient media concentrated stock solutions that contain 52% w/w macronutrients and 2.5% micronutrients (basal media), 46% w/w macronutrients and 2.5% micronutrients (low sodium media), 45% w/w macronutrients and 2.5% micronutrients (low calcium media) that each contain the macronutrient potassium nitrate (KNO3) and the micronutrient Zinc Sulfate (ZnSO4) and that the stock solutions were diluted (whole supplement).  Conn et al. teaches that the system can be adapted for other plants (p. 9 right col. ¶ 2).  
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the combined method of Maor, Sammons et al. and Marín-González et al. such that the plants are grown with the addition of nutrient media as taught by Conn et al. and at concentrations of macronutrients ranging from 12 to 25% w/w or micronutrients ranging from 2 to 6% w/w.  One having ordinary skill in the art would have been motivated to do this because Conn et al. teaches that the hydroponic growth system has a variety of advantages for experimental protocols including low cost and low contamination rates and that the system can be adapted for other plants (such as maize), which would motivate one of ordinary skill to use such systems for routine 
Response to Remarks
Applicant urges that the rejection under 35 USC 103 should be withdrawn because Conn et al. does not remedy the deficiencies of Sammons et al., Maor and Marín-González et al.  (Remarks p. 10).  
This is not found persuasive for the reasons set forth previously herein.  
Claim 53 remains rejected under 35 U.S.C. 103 as being unpatentable over Maor (US 20120272408 A1) in view of Sammons et al. (US 20110296556 Al) and Marín-González et al. (Plant science 196 (2012): 18-30) as applied to claims 35, 38, 39, 50-52, 56 and 57 above, and further in view of Shekoofa et al. Journal of agronomy 7.1 (2008): 41.
Applicant broadly claims a method, comprising: feeding a plant or seed a composition comprising miRNA156 and/or miRNA399d, wherein the miRNA156 and/or miRNA399d composition is obtained from an exudate of a non-transgenic plant or algae or wherein the miRNA156 and/or miRNA399d is collected from an exudate of, to improve the nutrient uptake, abiotic stress tolerance or growth in the plant or seed by interfering with gene expression through environmental RNA interference, (Claim 35) 
The teachings of Maor, Sammons et al. and Marín-González et al. as they are applied to Claims 35, 38, and 39, 56 and 57 are set forth previously herein.
Maor, Sammons et al. and Marín-González et al. do not teach that the extracted miRNA is applied in combination with the administration of PGRs.
Shekoofa et al. teaches a method of applying the PGR ethephon to maize plants grown under water stress and that such application resulted in changes to plant phenotypes including increased yield when the plants were grown under stress. (p. 42 left col. ¶ 1 – p. 43 left col. ¶1, p. 45 right col. ¶ 3 – p. 46 left col. ¶1).
It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the method of Maor, Sammons et al. and Marín-González et al. as set forth previously herein such that the extracted miRNA is applied in combination with the administration of PGRs such as ethephon.  One having ordinary skill in the art would have been motivated to do this because Maor teaches that the upregulation of miRNA including miRNA156 or miRNA399d improves abiotic stress tolerance and Sammons et al. teaches the extract spray method, and Shekoofa teaches that maize plants grown under water (abiotic) stress produces plants with the valuable trait of increased yield.  It would therefore be obvious to apply PGRs such as ethephon to the plants of the method of Maor and Sammons et al. as set forth previously herein to produce plants with this valuable trait.
Response to Remarks

This is not found persuasive for the reasons set forth previously herein.  
Conclusion
No Claims are allowed.
This rejection is NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHARLES LOGSDON/Examiner, Art Unit 1662